Title: From Thomas Jefferson to Richard Harrison, 31 May 1822
From: Jefferson, Thomas
To: Harrison, Richard


Dear Sir
Monticello
May 31. 22.
You have doubtless seen, under the signature of a Native Virginian a charge against me on the reciept of 1148.D. in 1809. which I had erroneously credited to the US. in 1789. on the presumption that a draught of mine, of that amount, in favor of Grand on their bankers in Amsterdam would be paid; which however miscarried, and of course was never paid. I stated in answer to this libellist what was the truth, shewing that as I had paid it to the US. and it had never been paid by them, it was just it should be returned to me, but the writer abandoning the charge of my having pilfered it from the Treasury, changes it to that of having twice recieved it, and to suggest this he falsifies that credit as entered in my account given in to you. I have the original now before me and it stands in these words ‘1789. Oct. 1. by my bill on Willinks V. Staphorsts and Hubbard in favr of Grand and co. for 2800.$ equal to 6250.℔ 18.s’ and I am certain that that I filed with you is in the same words, which he falsifies into these  1789. Oct. 1. ‘by cash recieved of Grand for bill on Willinck Etc and on the single word ‘cash’ which he has interpolated, founds his whole charge of my having confessed that I recieved the money from the draught. whereas I recieved not a  copper. it was drawn and inclosed to Grand to be credited in our private account, & I therefore credited it to the US. will you, Dear Sir, do me the favor to have my autograph account examined, and send me a certificate of the  very words of this entry in my account, certified by the officer who has official custody of the paper or by yourself if within your line of office. and I must further request an immediate transmission of it to me, as it is not well to let these things take root in the public mind for want of timely contradiction. I am really happy in having occasion to recall myself to your recollection, and to renew to you the assurances of my real friendship and respect.Th: Jefferson